Cobb, J.
1. Where a ground of a motion fora new trial, assigning error upon a ruling of the court in excluding testimony, does not set forth, either literally or in substance, the testimony excluded, and the same is not attached to the motion as an exhibit, such ground can not be considered. Waldrop v. Wolff, 114 Ga. 610, and cit.
2. The rule above announced is applicable in a case where the ground of the motion alleges that “ the court erred in ruling out the testimony of defendants [naming three persons] relating to the agreement between ” them and another; “ said testimony embracing all the testimony of said [defendants] as set out in the brief of evidence herewith filed.”
3. Under the evidence admitted a verdict for the plaintiff was demanded, and there was no error in directing the jury so to find.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.